Citation Nr: 1021094	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-00 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right elbow injury.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran had service with the Marine Corps Reserves from 
1974 to 1997, with several periods of active service in the 
form of annual and weekend training.  He also served on 
active duty in the Marine Corps from November 1990 to June 
1991, with service in the Southwest Asia Theater in support 
of Operation Desert Shield/Storm. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss, a right elbow condition, and a right 
knee condition.

In a July 2008 rating action, the RO granted service 
connection for the right knee condition.  Therefore, this 
issue is no longer on appeal.  The Veteran testified before 
the undersigned Veterans Law Judge at a hearing in February 
2010.  A transcript of the hearing is of record.

The issue of entitlement to service connection for tinnitus 
has been raised, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  See substantive appeal dated 
in January 2007.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The credible and probative evidence does not show that the 
Veteran sustained a right elbow injury during a period of 
active duty for training beginning June 28, 1997.


CONCLUSION OF LAW

A right elbow condition was not incurred in or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (Court) has also 
held that that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).

VA provided VCAA-required notice in correspondence sent to 
the Veteran in August 2005.  This letter notified the Veteran 
of VA's responsibilities in obtaining information and 
evidence to assist him in completing his claim, and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  A letter sent in September 2006 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disability under consideration, pursuant to the 
holding in the Dingess decision.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
reserve service personnel and treatment records and VA and 
private medical treatment records.  A copy of his DD 214 is 
of record as well.

The Veteran's service treatment records from his period of 
active duty service are not of record.  Where service medical 
records are missing, VA also has a duty to search alternate 
sources of service records.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  In this case, however, the Veteran has 
alleged that his right elbow injury occurred during a period 
of his reserve duty.  Service treatment records from this 
period of service are associated with the claims file.

The Veteran was not afforded a VA examination in connection 
with his claim for a right elbow disability; however, the 
evidence of record is such that the duty to obtain a medical 
examination was not triggered in this case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran maintains 
that he suffered an injury to his right elbow in service, 
basically at the same time that he injured his right knee, 
and that he was treated on five separate occasions therein.  
However, the service records do not show a right elbow injury 
at the time he injured his right knee as is alleged by the 
Veteran.  Thus, the Board finds that the Veteran's current 
report of an in-service injury is not credible.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board may 
determine that a Veteran's statements lack credibility).  
Because some evidence of an in-service event, injury, or 
disease is required in order to substantiate a claim for 
service connection and because a post-service medical 
examination could not provide evidence of such past events, a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  
While the Board also acknowledges the Veteran's reports of a 
continued right elbow symptomatology since the alleged injury 
in service (which could satisfy the requirement for evidence 
that the claimed disability may be related to service), the 
Board finds such report is not credible as there is no 
evidence of an injury in service.  For the reasons stated, a 
VA medical examination is not warranted.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Service Connection

The Veteran contends that he has a right elbow condition that 
was incurred in service.  In hearing testimony presented in 
February 2010, the Veteran stated that he injured his right 
elbow during a period of ACDRUTRA service from June 28, 1997 
to July 12, 1997.  The Veteran testified that his right elbow 
injury basically occurred at the same time he suffered a 
right knee injury in July 1997.  He stated that his right 
elbow began hurting a couple of days after he injured his 
right knee.  He stated further that he sought treatment for 
his right elbow injury on five separate occasions during 
service.  

Several service records show that the Veteran injured his 
right knee in July 1997 and that he was treated for residuals 
of this injury on several occasions.  There is no subjective 
report or objective findings of a concurrent right elbow 
injury in any of these records.  A private treatment record 
dated June 27, 1997, a day prior to ACDUTRA service, shows 
that the Veteran had previously suffered an elbow strain and 
that it was currently doing better.  That record does not 
indicate which elbow had been strained or when the strain had 
occurred.  Additional private treatment records dated on July 
22, 1997, July 28, 1997, and August 11, 1997; after the 
period of ACDUTRA service, reflect findings of an elbow 
strain that was reportedly "doing well" and had "mostly 
resolved."  

Post-service VA treatment records show complaints of right 
elbow pain between June 2004 and June 2005.  A June 2004 
treatment note shows the Veteran reported a history of injury 
to his right elbow doing a pull-up exercise 15 years prior.  
A June 2005 clinic note also indicates that the Veteran 
reported his right elbow pain had persisted since an injury 
in service.  A diagnosis of arthralgia was provided.  A 
private treatment record from Dr. G., dated in February 2010, 
shows that the Veteran reported an initial right elbow injury 
in 1997 with concurrent injury to the right knee, and chronic 
pain thereafter.  The clinical assessment was tenosynovitis 
with lateral epicondylitis with chronic pain.  Dr. G. opined 
that the Veteran's current condition may well be service 
connected since it initially flared up at the time of his 
original knee injury.  Dr. G.' s clinical notes also show 
that the Veteran was being treated for left elbow pain, 
lateral epicondylitis and left elbow tendonitis with left 
lateral epicondylitis since 2005. 

In a buddy statement submitted in December 2007, the former 
Commanding Officer of the Veteran's reserve unit stated that 
on July 5, 1997 he had personally witnessed the Veteran trip 
and fall and land on his right knee, during an arms exercise.  
He also stated that while the injury had in fact occurred, he 
was unable to find any other record of the event.  

Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will be service connected 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Chronic diseases, such as arthritis, manifested to a degree 
of 10 percent or more within one year from the date of 
separation from service are considered to have been incurred 
in or aggravated by service, even if there is no evidence of 
the disease occurring during service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty under sections 316, 502, 503, 504, or 505 of 
title 32 [U. S. Code] or the prior corresponding provisions 
of law." 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2009).  The term inactive duty training (INACDUTRA) 
is defined, in part, as duty, other than full-time duty, 
under sections 316, 502, 503, 504, or 505 of title 32 [U. S. 
Code] or the prior corresponding provisions of law.  38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2009).

Certain evidentiary presumptions -- such as the presumption 
of sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases, such as arthritis, which manifest 
themselves to a degree of disability of 10 percent or more 
within a specified time after separation from service--are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. §§ 
101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 
3.309 (2009).

However, the advantages of these evidentiary presumptions do 
not extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 
466, 470-71 (1995) (noting that the Board did not err in not 
applying presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, "if 
a claim relates to period of [ACDUTRA], a disability must 
have manifested itself during that period; otherwise, the 
period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

Analysis

As a preliminary matter, the Board notes that it appears as 
though some reserve service records may be missing.  
Significantly, however, the Veteran contends that he injured 
his right elbow while on active duty training from June 28, 
1997 to July 13, 1997; basically at the time when his right 
knee injury occurred.  The Veteran has provided the private 
treatment records as well as service treatment records 
associated with this period of ACDUTRA service.  Accordingly, 
the fact that all of the medical records associated with his 
reserve service are not of record is not prejudicial to his 
claim.

The Board next notes that the appellant has achieved Veteran 
status for the period of service from June 28, 1997, to July 
12, 1997, as he is service-connected for the right knee 
injury that was incurred during that period of service.  

The first required element of a successful service connection 
claim is a current disability.  Based on the contemporary 
record, a current disability has been shown.  The Veteran is 
diagnosed with right elbow tenosynovitis with lateral 
epicondylitis with chronic pain.  

The second element, which is an injury or disease in service, 
has not been met in this case.  Contrary to the Veteran's 
testimony, there is no evidence of a right elbow injury, or 
chronic elbow condition in service.  He reported that he 
injured his elbow basically at the same time as his right 
knee.  However, service treatment records that show complaint 
and treatment for a right knee injury do not reveal any 
concurrent findings of injury to the right elbow.  Instead, 
the records show that he had an elbow strain of an 
unspecified elbow, but that condition was clearly and 
unmistakably present the day before the Veteran entered 
ACDUTRA, as there is private medical evidence dated June 27 
documenting elbow strain.  There is also clear and 
unmistakable evidence that the condition was not aggravated 
by service.  In that regard, the evidence dated during the 
relevant period of ACDUTRA shows that the elbow strain was 
"doing well" and had "mostly resolved."  The presumption 
of soundness is therefore rebutted.  Moreover, the evidence 
does not show a preexisting elbow strain was aggravated 
during ACDUTRA because no increase in disability was shown.  
Instead, the elbow strain was noted to be "doing well" and 
"had mostly resolved."  See 38 U.S.C.A. § 1153.  

The eyewitness buddy statement proffered by the Veteran's 
former Commanding Officer also only mentions an injury to the 
right knee at the time of the alleged right elbow injury.  
The service treatment records show evidence of elbow strain 
which preexisted the period of ACDUTRA during which he claims 
he injured his elbow.  The records do not otherwise show that 
he sustained a right elbow injury or developed a right elbow 
condition during that period of service.  Given the 
contemporary record, the Veteran's current report of a right 
elbow injury in service is not deemed credible.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board may 
determine that a Veteran's statements lack credibility).

Without credible evidence of an in-service event, the 
required nexus between the current right elbow condition and 
this period of ACDUTRA cannot be established.  Thus while the 
Board has considered the opinion provided by Dr. G., it is 
insufficient to establish the required nexus.  In this 
regard, there is no indication that Dr. G. was privy to an 
accurate factual history of what was objectively noted during 
the period of ACDUTRA.  In addition, Dr. G. only noted that 
there "may be" a relationship between the current right 
elbow disorder and the alleged injury in service.  Medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  For these reasons, the opinion provided 
by Dr. G. is of little probative value.  

The only other evidence in support of the claim is the 
Veteran's report of an injury in service and a continuity of 
symptoms since.  However, the Board has found that the 
Veteran's report on an in-service injury is not credible.  

In sum, the preponderance of the evidence is against the 
claim on any basis authorized by statute.  As the evidence is 
not in equipoise, the statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable outcome.  38 U.S.C.A. § 5107(b).  The claim 
must be denied.


ORDER

Service connection for a right elbow condition is denied.


REMAND

The Veteran seeks service connection for a bilateral hearing 
loss disability.  He has testified that during his Gulf War 
service he was exposed to loud noise from weapons being 
discharged, amphibious track vehicles, and small arms fire 
without the benefit of hearing protection.  

The Veteran's DD 214 showed that he served in the Gulf War 
from November 1990 to June 1991.  Service treatment records 
from this period of active duty are not of record.  VA is 
required to obtain the Veteran's service treatment records or 
other relevant service records held or maintained by a 
government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts 
to obtain records from a Federal department or agency, the 
efforts to obtain these records must continue until they are 
obtained unless it is reasonably certain they do not exist or 
that further efforts to obtain them would be futile.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2009).

In this case, requests for service records were made to the 
National Personnel Records Center (NPRC) in November 2005.  
In a January 2006 response, the NPRC indicated that the 
Veteran's service records were not available.  The RO 
contacted the Veteran by way of letter dated in June 2006 and 
asked him to provide original copies of his military records 
if he had any.  

Requests for records were also made to the Commandant, at the 
U.S. Marine Corps Headquarters and the current Commanding 
Officer of the Veteran's former unit (CO. B 4th AAV BN, 4th 
MARDIV), in June 2006.  The Commandant provided a CD-ROM 
containing the Marine Corps Reserve service personnel and 
medical records which are currently in the claims file.  In 
August 2006, the Veteran provided additional copies of 
reserve service treatment records in his possession.  No 
response was received from the Commanding Officer of the 
Veteran's unit.  

In addition, the RO requested the service treatment records 
from the Records Management Center in January 2006 and June 
2006, however, the claims folder does not indicate that a 
response was received.   

The record reflects that the RO did not make any follow-up 
inquiries to the Commanding Officer of the Veteran's unit 
when it failed to receive a response to the June 2006 letter.  
The RO has also not made a Formal Finding of Unavailability 
for the Veteran's service treatment records.  On remand, the 
RO should once again resend this development letter to the 
Commanding Officer of the Veteran's unit and contact the 
Records Management Center, but this time a negative response 
is required if his service treatment records are unavailable 
or no longer exist, and further attempts to obtain them would 
be futile.  A Formal Finding of Unavailability for the 
Veteran's service treatment records, which documents all 
attempts to secure these records, should also be issued.  The 
veteran should also be informed that he can submit alternate 
records in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
notifying him of any information or lay or 
medical evidence not previously provided 
that is necessary to substantiate the 
service connection claim on appeal.  This 
letter must inform the Veteran that he can 
submit "alternative" sources in place of 
his missing service treatment records.  
Examples of such alternate evidence 
include, but are not limited to, the VA 
military files, statements from service 
medical personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examination reports, medical evidence from 
civilian/private hospitals, clinics, and 
physicians where or by whom a Veteran was 
treated, either during service or shortly 
after separation, letters written during 
service, pharmacy prescription records, 
and/or insurance examinations reports.  
See VA Adjudication Procedure Manual, M21-
1MR, Part III, Subpart iii, Chapter 2, 
Section E, Topic 27, Block b.

2.  Resend the June 2006 development 
letter to the Commanding Officer of the 
Veteran's unit (CO. B 4th AAV BN, 4th 
MARDIV) so that the Commanding Officer can 
provide either the necessary service 
treatment records or a negative reply if 
the records are unavailable or no longer 
exist.  All attempts to secure these 
records, and any response received, must 
be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be 
documented in the file.  

3.  Contact the Records Management Center 
and request that they provide any service 
treatment records in their possession 
pertaining to the Veteran's active duty 
and Reserve service.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.  

4.  If no additional service treatment 
records are secured based on the above 
development, issue a Formal Finding of 
Unavailability for the Veteran's service 
treatment records, which documents all 
attempts to secure these records, and send 
the Veteran a development letter advising 
him of that fact pursuant to 38 C.F.R. 
§ 3.159(e).

5.  If additional service treatment 
records are secured based on the above 
development, the claims file should be 
sent to a VA examiner for an opinion as to 
whether a current hearing loss disability 
is related to service. 

6.  After completion of the above 
development and giving the Veteran time to 
respond to the additional notice, 
readjudicate the issues on appeal, in 
light of any additional evidence received.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


